




EXHIBIT 10.5


[owwbwlogo3a01.gif]




May 2, 2013




Travelport, LP
Travelport Global Distribution System B.V.
300 Galleria Parkway, N.W.
Atlanta, GA 30339


Re:
Nineteenth Amendment to Subscriber Services Agreement, dated as of July 23, 2007
as amended (“Agreement”) between Travelport, LP, (“Travelport”), Travelport
Global Distribution System B.V. (“TGDS” and, together with Travelport,
collectively, “Galileo”) and Orbitz Worldwide, LLC (“Subscriber”)



Ladies and Gentlemen:


This letter constitutes a Nineteenth Amendment (“Amendment”) to the Agreement
referenced above. Capitalized terms used in this Amendment and not otherwise
defined shall be used as defined in the Agreement.


Effective as May 1, 2013 (“Amendment Effective Date”), Galileo and Subscriber
hereby agree as follows:


1.    Services Summary Revision. The Services Summary - Europe to the Agreement
is amended as set forth in Exhibit A.


2.    General. This Amendment shall be binding upon and inure to the benefit of
and be enforceable by the Parties hereto or their successors in interest, except
as expressly provided in the Agreement. Each Party to this Amendment agrees
that, other than as expressly set out in this Amendment, nothing in this
Amendment is intended to alter the rights, duties and obligations of the Parties
under the Agreement, which shall remain in full force and effect as amended
hereby. In the event of a conflict between the terms and conditions of this
Amendment and the terms and conditions of the Agreement, the terms and
conditions of this Amendment shall govern. This Amendment may be executed by the
Parties in separate counterparts and each counterpart shall be deemed to be an
original, but all such counterparts together shall constitute one and the same
instrument.

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------






The Parties have caused this Amendment to be executed by the signatures of their
respective authorized representatives.


Orbitz Worldwide, LLC
Travelport, LP

By: Travelport Holdings LLC as General Partner




Signature: /s/ Stephen C. Praven         Signature: /s/ Paul Harvey         
Name: Stephen C. Praven         Name: Paul Harvey             
Title: VP, Business Development         Title: Head of Finance Americas     


Date: 5/13/13         Date: 20 May 13             


Travelport Global Distribution System B.V.




Signature: /s/ Paul Harvey         
Name: Paul Harvey             
Title: Head of Finance Americas     


Date: 20 May 13         

*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.

--------------------------------------------------------------------------------






Exhibit A
Amendment to Services Summary - Europe


The Services Summary - Europe is amended to add the following:


Subscriber elects to use Travelport’s Flex Shopping Tier 3 (+ /- 3 days) product
in (***) and (***) at the rate of $(***) per Flex Shopping Message. All Flex
Shopping Messages are charged from the first Flex Shopping Message in the online
environment. A “Flex Shopping Message” means any inquiry, request, command or
other transaction with the Travelport GDS generated by Subscriber using
Travelport’s Flex Shopping product, whether generated manually or by way of an
automated program, but excludes messages relating to: (i) printer
acknowledgments or answer backs; (ii) global reference system entries (HELP and
INFO); and (iii) navigation messages beginning with “m” (e.g., Move Up/Move Down
(MU, MD) entries). Travelport will determine the number of Flex Shopping
Messages based solely on Travelport’s books and records.







*** Confidential Information has been omitted and filed separately with the
Securities and Exchange Commission. Confidential treatment has been requested
with respect to this omitted information.